
	

113 HR 4425 IH: Perkins Modernization Act of 2014
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4425
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Kennedy (for himself, Mr. Kinzinger of Illinois, Mr. Rodney Davis of Illinois, and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 to improve the Act.
	
	
		1.Short titleThis Act may be cited as the Perkins Modernization Act of 2014.
		2.PurposesSection 2 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301) is
			 amended—
			(1)in paragraph (1), by striking high skill, high wage, or high demand occupations in current or emerging professions and inserting employment in current or emerging in-demand industry sectors or occupations;
			(2)by striking and at the end of paragraph (6); and
			(3)by adding at the end the following:
				
					(8)Aligning the skills, certifications, and credentials of secondary and postsecondary students who
			 enroll in career and technical education programs with the skills,
			 certifications, and credentials needed by employers in the labor markets
			 served by the educational institutions.
					(9)Ensuring that the selection of skills, certifications, and credentials acquired by career and
			 technical education students is guided by timely labor market information.
					.
			3.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is
			 amended by adding at the end the following:
			
				(35)In-demand industry sector or occupation
					(A)In generalThe term in-demand industry sector or occupation means an industry sector or occupation that—
						(i)has or is projected to have a substantial role or a positive economic impact in the economy of the
			 area served by an eligible institution;
						(ii)provides workers with jobs that lead to economic self-sufficiency and opportunities for
			 advancement; and
						(iii)is documented in labor market information collected by State agencies, Federal agencies, workforce
			 investment boards, or other third-party organizations engaged in labor
			 market research.
						(B)DeterminationThe determination of whether an industry sector or occupation is an in-demand industry sector or
			 occupation under this paragraph shall be made using State, local,
			 regional, or national labor market information collected by State
			 agencies, Federal agencies, local entities, workforce investment boards,
			 or other third-party organizations engaged in labor market research.
			 Industry sectors and occupations may be identified as in-demand on a
			 current or an emerging basis, as labor market information may describe
			 current workforce demographics and may also identify projected labor
			 market trends..
		4.Accountability
			Section 113(b)(2)(B)(iv) of the Carl D. Perkins Career and Technical Education Act of 2006 (20
			 U.S.C. 2323(b)(2)(B)(iv)) is amended by striking high skill, high wage, or high demand occupations in current or emerging professions and inserting employment in in-demand industry sectors or occupations.
		5.National activitiesSection 114(d) of the of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2324(d)) is amended—
			(1)in paragraph (2)(B)(iii)(II)—
				(A)by striking high skill, high wage occupations (including those in which mathematics and science skills are
			 critical); and
				(B)by inserting in-demand industry sectors or occupations after employment in; and
				(2)in paragraph (4)(A)(i)(V)—
				(A)by striking high skill, high wage, or high demand business and industry; and
				(B)by inserting in-demand industry sectors or occupations after  occupations in.
				6.Occupational and employment informationSection 118(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2328)
			 is amended in paragraphs (1), (3), and (4) by striking high skill, high wage, or high demand occupations and non-traditional fields each place it appears and inserting employment in in-demand industry sectors or occupations.
		7.State planSection 122(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2342(c)) is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (A)(ii), by inserting and careers in in-demand industry sectors or occupations after in postsecondary education;
				(B)in subparagraph (H)—
					(i)by striking entry into high skill, high wage, or high demand occupations in current or emerging occupations; and
					(ii)by inserting for employment in in-demand industry sectors or occupations after or; and
					(C)in subparagraph (I)(iii)—
					(i)by striking high skill, high wage, or high demand occupations; and
					(ii)by inserting in-demand industry sectors or occupations after in;
					(2)in paragraph (4), by inserting or into employment in an in-demand industry sector or occupation after institutions of higher education;
			(3)in paragraph (9)(C)—
				(A)by striking high skill, high wage, or high demand occupations; and
				(B)by inserting employment in an in-demand industry sector or occupation after further learning and for; and
				(4)in paragraph (18)—
				(A)by striking high skill, high wage, or high demand occupations and non-traditional fields; and
				(B)by inserting employment in in-demand industry sectors or occupations after for.
				8.State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is
			 amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by striking high skill, high wage, or high demand occupations; and
					(ii)by inserting employment in in-demand industry sectors or occupations after for;
					(B)in paragraph (2)(C), by inserting , equipment, after internships;
				(C)in paragraph (5)—
					(i)by striking high skill, high wage occupations; and
					(ii)by inserting employment opportunities in in-demand industry sectors or occupations after to;
					(D)in paragraph (8)—
					(i)by striking high skill, high wage, or high demand; and
					(ii)by inserting employment in in-demand industry sectors or after to; and
					(E)by inserting after paragraph (9) the following:
					
						(10)Analyzing labor market information collected by State agencies, Federal agencies, workforce
			 investment boards, or other third-party organizations engaged in labor
			 market research in order to ensure that programs of study in career and
			 technical education align with labor market needs.; and
				(2)in subsection (c)—
				(A)in paragraph (1)—
					(i)in subparagraph (A), by inserting , and encouraging secondary students to pursue dual enrollment coursework as well as industry
			 licenses, certificates, and other post-secondary credentials after degree; and
					(ii)in subparagraph (B)—
						(I)by striking high skill, high wage occupations and non-traditional fields; and
						(II)by inserting employment opportunities in in-demand industry sectors or occupations and supporting students in
			 the pursuit of internships and opportunities for experiential learning after to; and
						(B)in paragraph (9)—
					(i)by striking high skill, high wage, or high demand occupations; and
					(ii)by inserting employment opportunities in in-demand industry sectors or occupations after for.
					9.Local plan for career and technical educationSection 134(b)(8)(C) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2354(b)(8)(C)) is amended by striking high skill, high wage, or high demand and inserting employment opportunities in in-demand industry sectors or.
		10.Local uses of fundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is
			 amended—
			(1)in subsection (b)(9)—
				(A)by striking high skill, high wage, or high demand; and
				(B)by inserting employment opportunities in in-demand industry sectors or after for; and
				(2)in subsection (c)(12)—
				(A)by striking high skill, high wage, or high demand; and
				(B)by inserting employment opportunities in in-demand industry sectors or after technically for.
				
